DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/20 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 12/18/20, amended claim(s) 1 and 36-37 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-10, 34-35, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0314925 to Van Vorhis et al. (hereinafter “Van Vorhis”).
For claim 1, Van Vorhis discloses an optical shape sensing system (Abstract), comprising:
a shape sensing module (3 and/or 9) (Figs. 1, 2, and/or 6) (para [0055]-[0056]) configured to receive feedback from at least one optical shape sensing fiber (6), connected to at least one attachment device (para [0052]) to identify a position and orientation of the at least one attachment device (para [0034] and/or [0055]) (see para [0041]-[0042], which states that “…the sensing component attached to that bone,”) (also see para [0056]-[0060]) (also see 107 and 108, Fig. 8, and para [0052]) (alternatively, see 19, 19’, and/or 19’’ and para [0040] which defines that the “substantially rigid object” can be “implants/prosthetic devices”), and to register the position and orientation of the at least one attachment device, using the feedback from the at least one optical shape sensing fiber, relative to an anatomical map showing an anatomical feature to which the at least one attachment device is coupled (para [0041]) (also see para [0034]-[0036] and [0055]);
an instrument (106) (Figs. 4 and/or 5) (para [0041]) connected to a distal end of at least one other optical shape sensing fiber (i.e., 6’) (as can be seen in Figs. 4 and/or 5) (the distal end being 12/12’, as opposed to the end of 6 where 3 and 9 are located, as can be seen in Fig. 6) (also see para [0037]), wherein the at least one other optical shape sensing fiber is configured to track a position and orientation on the instrument (para [0034] and/or [0055]-[0056]) (Examiner’s Note: for the most detailed description of this limitation, see para [0057]-[0078]); and
a display (unlabeled individually, but part of element 2 shown in Fig. 6) configured to (Examiner’s Note: functional language, i.e., capable of) display the position and orientation of at least one attachment device on an anatomical map (as can be seen in Fig. 6) (also see para [0039]-[0042]).
For claim 3, Van Vorhis further discloses wherein the at least one attachment device includes a portion for engaging the anatomical feature, the portion including at least one of a screw shaft, a pin, an adhesive, a bone cement, a clamp or a bridge (Fig. 8) (para [0052]).
For claim 4, Van Vorhis further discloses wherein the instrument is a pointer device connected to the at least one other optical shape sensing fiber (as can be seen in Figs. 4 and 5) (para [0041]), wherein the at least one other optical shape sensing fiber is configured to track a position and orientation of the pointer device (para [0034] and/or [0055]-[0056]) (Examiner’s Note: for the most detailed description of this limitation, see para [0057]-[0078]).
For claim 5, Van Vorhis further discloses wherein the pointer device includes a flexible or deformable portion having the at least one other optical shape sensing fiber, wherein the deformable portion is configured to conform to an area of interest (para [0041], element 106’ is collocated with 6’/12’).
For claim 7, Van Vorhis further discloses wherein the position of the at least one attachment device is represented by a digitized version of the anatomical feature, the position of the at least one attachment device and the digitized version being employed to update the anatomical map based on a tracked position of the at least one attachment device (Fig. 6) (para [0039]-[0042] and [0053]).
For claim 8, Van Vorhis further discloses wherein the at least one attachment device includes a first portion having an anchoring portion for engaging the anatomical feature, and a second portion for receiving the at least one optical shape sensing fiber wherein the first portion and the second portion are separable and mateable (para [0037]-[0042] and [0052]-[0053]) (also see para [0134] and [0145] of Quaid).
For claim 9, Van Vorhis further discloses wherein the at least one attachment device acts as a reference position for the another attachment device (Figs. 3-5, 16A, and 17) (para [0055]-[0059]).
For claim 10, Van Vorhis further discloses wherein the anatomical map includes live images and the at least one attachment device is registered to live images (Fig. 6) (para [0039]-[0042] and [0053]).
For claim 34, Van Vorhis further discloses wherein the anatomical map comprises an image of a patient (para [0039]-[0042] and [0053]).
For claim 35, Van Vorhis further discloses wherein the anatomical map comprises an anatomical model of a patient (para [0039]-[0042] and [0053]).
For claim 37, Van Vorhis discloses an optical shape sensing system (Abstract), comprising:
at least one attachment device (para [0052]) connected to an anatomical feature of a subject (para [0052]);
at least one optical shape sensing fiber (6) connected to the at least one attachment device (para [0052]) and configured to (Examiner’s Note: functional language, i.e., capable of) identify a position and orientation of the at least one attachment device (para [0034] and/or [0055]) (see para [0041]-[0042], which states that “…the sensing component attached to that bone,”) (also see para [0056]-[0060]) (also see 107 and 108, Fig. 8, and para [0052]) (alternatively, see 19, 19’, and/or 19’’ and para [0040] which defines that the “substantially rigid object” can be “implants/prosthetic devices”);
an instrument (106) (Figs. 4 and/or 5) (para [0041]) connected to a distal end of at least one other optical shape sensing fiber (i.e., 6’) (as can be seen in Figs. 4 and/or 5) (the distal end being 12/12’, as opposed to the end of 6 where 3 and 9 are located, as can be seen in Fig. 6) (also see para [0037]) configured to track a position and orientation of the instrument (para [0034] and/or [0055]-[0056]) (Examiner’s Note: for the most detailed description of this limitation, see para [0057]-[0078]);
a processor (see 2 in Fig. 6) (also see claim 28) and a memory (see 2 in Fig. 6) (also see claim 28) for storing instructions that, when executed by the processor, cause the processor to:
	receive feedback from the at least one optical shape sensing fiber and the at least one other optical shape sensing fiber (3 and/or 9) (Figs. 1, 2, and/or 6) (para [0055]-[0056]); and

a display (unlabeled individually, but part of element 2 shown in Fig. 6) configured to (Examiner’s Note: functional language, i.e., capable of) display the position and orientation of at least one attachment device on an anatomical map (as can be seen in Fig. 6) (also see para [0039]-[0042]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Vorhis in view of U.S. Patent Application Publication No. 2002/0087049 to Brock et al. (hereinafter “Brock”).
For claim 2, Van Vorhis further discloses wherein the at least one attachment device includes a portion for receiving the at least one optical shape sensing fiber (para [0052]), the portion being configured to identify the position and orientation of the at least one attachment device based upon a 
Van Vorhis does not expressly disclose that the portion is a button portion.
However, Brock teaches a button portion for receiving a fiber (para [0245]-[0246]).
It would have been obvious to a skilled artisan to modify Van Vorhis such that the portion is a button portion, in view of the teachings of Brock, because such a modification would be the simple substitution of Brock’s portion for Van Vorhis’ portion that would lead to the predictable result of securing Van Vorhis’ optical shape sensing fiber to the anatomical feature.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Vorhis.
For claim 6, the previously relied upon embodiment of Van Vorhis further discloses wherein the pointer device is at a distal end of the at least one other optical shape sensing fiber (as can be seen in Figs. 4 and 5).
The previously relied upon embodiment of Van Vorhis does not expressly disclose that the other optical shape sensing fiber is coupled to the at least one attachment device.
However, another embodiment of Van Vorhis teaches that the other optical shape sensing fiber is coupled to the at least one attachment device (see Fig. 3, which shows that 6 and 6’ are coupled).
It would have been obvious to a skilled artisan to modify the first relied upon embodiment of Van Vorhis such that the other optical shape sensing fiber is coupled to the at least one attachment device, in view of the teachings of another embodiment of Van Vorhis, because such a modification would be the simple substitution of one fiber arrangement for another fiber arrangement that would lead to the predictable result of providing two distinct sensing modalities.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Vorhis in view of U.S. Patent Application 2005/0199250 to Green et al. (hereinafter “Green”).
For claim 15, Van Vorhis does not expressly disclose wherein the anatomical map and the at least one optical shape sensing fiber are registered using a rapid registration device, the rapid registration device includes a wearable registration device, and the wearable registration device comprises rings or a glove.
However, Green teaches wherein an anatomical map and the at least one optical shape sensing fiber are registered using a rapid registration device, the rapid registration device includes a wearable registration device, and the wearable registration device comprises rings or a glove (Figs. 2a and 4) (para [0025]-[0028]).
It would have been obvious to a skilled artisan to modify Van Vorhis wherein the anatomical map and the at least one optical shape sensing fiber are registered using a rapid registration device, the rapid registration device includes a wearable registration device, and the wearable registration device comprises rings or a glove, in view of the teachings of Green, for the obvious advantage of providing a global position of a point on anatomical structure that does not suffer from the same lift-off, inaccessibility, or time wasting problems of conventional techniques (see para [0004] of Green).
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Vorhis in view of U.S. Patent Application 2006/0142657 to Quaid et al. (hereinafter “Quaid”).
For claim 36, Van Vorhis does not expressly disclose wherein the anatomical model comprises a segmentation or a surface mesh generated from an image.
However, Quaid teaches wherein the anatomical model comprises a segmentation or a surface mesh generated from an image (para [0195]-[0196]).
It would have been obvious to a skilled artisan to modify Van Vorhis wherein the anatomical model comprises a segmentation or a surface mesh generated from an image, in view of the teachings of Quaid, because such a modification would be the simple substitution of the way to generate a model 
Response to Arguments
Applicant(s)’ arguments filed 12/18/20 have been fully considered, but are not readily persuasive.
In response to the first argument, the rejection explicitly states “para [0040] which defines that the ‘substantially rigid object’ can be ‘implants/prosthetic devices’”.  So when Applicant argues that “Van Vorhis et al. does disclose registering to images … in the context of registering the rigid object 19” the examiner agrees because the “implants/prosthetic devices” are one example of the rigid object 19 in Van Vorhis.
In response to the second argument, the fact that Van Vorhis may also use a probe is not excluded from the claim language of claims 1 and 37.  Claims 1 and 37 recite “using the feedback from the at least one optical shape sensing fiber.”  Para [0041] states “[k]nowing the physical space locations of the points of interest 20 and the sensing component 12 attached to the substantially rigid object 19, the surgical system can determine the relative spatial relationship between the spatial relationship between the sensing component 12 of the substantially rigid object 19 and the points of interest.”  So what does Van Vorhis use?  First, they use “points of interest” that are obtained from element 106 and they use the feedback from “sensing component 12,” which is a part of the optical fiber 6 (see Fig. 1).  Once they have those two elements, then Van Vorhis can register the attachment device from physical space to image space based on the relative spatial relationship.  So the registration process couldn’t happen if “the feedback from the at least one optical shape sensing fiber” 6 was not used because then there would be no relative establishing of the points of interest that are obtained from element 106.  In conclusion, using a probe to obtain points of interest is not dichotomous with also using feedback from the fiber 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791